DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (DE 102010043540; hereinafter Beckmann) in view of Lan et al. (US 2016/0206261; hereinafter Lan), Zhou et al. (US 2009/0022264; hereinafter Zhou) and Mohammadi (US 2020/0187882). 

Regarding claim 1, Beckmann discloses a control device (3) for an X-ray tube (2), the X-ray tube  comprising an anode (7) configured as an X-ray emitter and a plurality of cathodes (5) for generating electron beams directed at the anode (par. 23); the control device comprising: an anode current regulating unit (17; pars. 7 and 26) connected to a cathode power supply unit (via 26-28); a plurality of cathode voltage switches (26), and a plurality of cathodes (5), each of the plurality of cathode voltage switches being connectable to a cathode (5), and a programmable assembly (25), in which control of the cathodes is determined.

Lan teaches a housing configured as a shield, wherein everything is also arranged in the housing (fig. 1 and title). Zhou teaches a plurality of focusing electrodes (figs. 11B and 12: FEL1, FEL2) associated with individual cathodes of the plurality of cathodes (C, FE), and an extraction element (G) provided between the cathodes (C) and the focusing electrodes (FEL1, FEL2, FEL3). Mohammadi teaches a focusing structure (fig. 6, par. 111, and claim 1: at least one focusing electrode) associated with individual cathodes of the plurality of cathodes (par. 54), and an extraction grid (26) provided between the cathodes (5) and the focusing structure (claim 1: at least one focusing electrode), wherein the extraction grid is grounded independently of the focusing electrodes (fig. 6 and par. 111). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Lan, since one would have been motivated to make such a modification for easier handling (Lan: fig. 1).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Zhou, since one would have been motivated to make such a modification for better beam control (Zhou: par. 46). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Mohammadi, since one would have been motivated to make such a modification for suppression repercussions from sudden severe current increases (Mohammadi: par. 111). 

Regarding claim 6, Beckmann discloses wherein the cathodes comprise field emission cathodes (par. 13). 

Regarding claim 7, Beckmann discloses wherein the cathodes comprise nanosticks, and wherein the nanosticks are electron emitters and are at least one of carbon nanotubes (par. 13), nanotubes made of lanthanum hexaboride, and nanotubes made of cerium hexaboride. 

Regarding claim 8, Beckmann discloses wherein the cathodes comprise dispenser cathodes (par. 13: to dispense electrons). 

Regarding claim 10, Beckmann discloses an anode voltage supply unit (par. 14). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, Lan, Zhou, and Mohammadi as applied to claim 1 above, and further in view of Zeller (US 2010/0102241). 
Beckmann as modified above suggests claim 1. Beckman further discloses wherein the programmable assembly comprises a microcontroller (25). 
However, Beckmann fails to disclose an FPGA.
	Zeller teaches an FPGA (par. 22).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Zeller, since these processors were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Zeller: par. 22). One would have been motivated to make such a modification for more flexibility.  
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, , Lan, Zhou, and Mohammadi as applied to claim 1 above, and further in view of Zhang et al. (US 2008/0069420; hereinafter Zhang). 
Beckmann as modified above suggests claim 1. Beckman further discloses wherein the cathode voltage switches are configured as a (relatively) high-voltage switch bank with a plurality of switches (26).
However, Beckmann fails to disclose MOSFETS.
	Zeller teaches MOSFETS (par. 40).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Zhang, since these switches were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for faster switches.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, Lan, Zhou, and Mohammadi as applied to claim 1 above, and further in view of Hampel (US 2010/0254507). 
Beckmann as modified above suggests claim 1. Beckmann further discloses wherein the programmable assembly is configured for storing operating parameters (par. 29). 
However, Beckmann fails to disclose operating parameters measured during operation of the X-ray tube. 
	Hampel teaches operating parameters measured during operation of the X-ray tube (par. 28). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Hampel, since one would have been motivated to make such a modification for monitoring (Hampel: par. 28). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, Lan, Zhou, Mohammadi, and Zhang as applied to claim 3 above, and further in view of Cunningham et al.  (US 2006/0018430; hereinafter Cunningham). 
Beckmann as modified above suggests claim 3. Beckmann necessarily includes capacitances formed by the cathodes (5) including feed lines, which is connected to the cathode voltage switches (26).
However, Beckmann fails to disclose wherein said device comprises a discharge circuit configured for discharging capacitances formed by the cathodes. 
Cunningham teaches wherein said device comprises a discharge circuit configured for discharging capacitances formed by the cathodes (pars. 15-16, 23, and 36).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Beckmann with the teaching of Cunningham, since one would have been motivated to make such a modification for reducing dosage (Cunningham: par. 1). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, Lan, Zhou, and Mohammadi as applied to claim 10 above, and further in view of Barbour et al. (US 3783288; hereinafter Barbour). 

Regarding claim 11, Beckmann as modified above suggests claim 10. 
However, Beckmann fails to disclose wherein the anode voltage supply unit is configured for pulsed operation of the anode. 
	Barbour teaches wherein the anode voltage supply unit is configured for pulsed operation of the anode (col. 3:50-55). 


Regarding claim 12, Barbour teaches wherein the anode voltage supply unit comprises a Marx generator (col. 3:50-55).

Response to Arguments
Applicant's arguments filed March 17, 2022, have been fully considered but they are not persuasive.
Regarding claim 1 as rejected under 35 U.S.C. 103, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In this case, Applicant argues that since Mohammadi discloses just one focusing electrode (27), it would not be combined with Zhou. The Examiner disagrees. Mohammadi discloses at least one focusing electrode (claim 1), which means that it can be a plurality of focusing electrodes, such as the ones taught in Zhou (FEL1, FEL1, FEL3). Since Mohammadi and Zhou both can include a plurality of focusing electrodes, Mohammadi can be combined with Zhou. Therefore, Applicant’s arguments are not persuasive for overcoming the rejection.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884